IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 96-21010
                          Conference Calendar


KENNETH DWAYNE DUNN,


                                           Plaintiff-Appellant,


versus

R. YAPP, Doctor;
CABERTO, Doctor;
JOHN DOE, Psychiatrist,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-770
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Kenneth Dwayne Dunn moves this court for leave to proceed in

forma pauperis (IFP) on appeal from the district court's

dismissal as frivolous of his civil rights complaint.     On January

9, 1997, this court ordered Dunn to file an affidavit to proceed

IFP that was in compliance with the Prison Litigation Reform Act



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-21010
                                -2-

of 1995 (PLRA).   The order held Dunn's appeal in abeyance for 30

days pending payment of the $105 filing fee or submittal of the

required documents pursuant to the PLRA.

     Dunn has not complied with that order.     Accordingly, his

motion for leave to proceed IFP on appeal is DENIED, and his

appeal is dismissed for want of prosecution.     See 5th Cir.

R. 42.3.   Dunn’s motions to amend this court’s prior order, and

not to apply the PLRA also are DENIED.     Should Dunn wish to

reinstate his appeal, he is instructed to pay the $105 filing fee

to the clerk of the district court within 30 days from the date

of this order.

     MOTIONS DENIED.   APPEAL DISMISSED.